Title: IV. Secretary of State to Thomas Auldjo, 24 February 1791
From: Jefferson, Thomas
To: Auldjo, Thomas



Sir
Philadelphia February 24th. 1791

The President of the United States desirous of accommodating his views to the convenience of the British Government, has determined to change the Port of your nomination as Vice-Consul for the United States, and to substitute Poole instead of Cowes. I have now the Honor of enclosing you the Commission, and of expressing to you the Sentiments of perfect esteem with which I am Sir Your most obedient & most humble Servant
